Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Scot Wickhem, Reg. No. 41,376; on May 4, 2021.
The application has been amended as follows:

In claim 19, line 5, between “portion” and the semicolon “;”, --, the intermediate rod portion having an outer diameter less than an outer diameter of the first end portion and an outer diameter of the second end portion--  was inserted.

In lines 9 and 10, “and the base layer, the first end portion, and the second end portion have a generally constant outer diameter” was deleted.

The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses an implant for occluding a flow through a vessel, the implant comprising, inter alia: a body member having a first end portion, a second end portion, and an intermediate rod 
With respect to base claim 11, none of the prior art of record, alone or in combination, discloses a method for delivering an implant to a body vessel, the method comprising, inter alia: advancing a guide catheter and an implant within a body vessel, the implant comprising: a body member having a first end portion, a second end portion, and an intermediate rod portion extending between the first end portion and the second end portion; and a mesh having base layer and a plurality of micro-pillars extending from a first surface of the base layer, the mesh disposed about at least a portion of the body member such that the micro-pillars extend generally radially outward from the body member; positioning a distal end region of the guide catheter adjacent to a target region within the body vessel; directing a distal opening of the guide catheter towards a side wall of the body vessel; and distally advancing the implant through the distal opening of the guide catheter towards the side wall of the body vessel; wherein an inner surface of the vessel is compressed about an outer surface of the implant.
With respect to base claim 19, none of the prior art of record, alone or in combination, discloses an implant and delivery system kit, the kit comprising, inter alia: one or more implants, the one or more implants comprising: Page 4 of 9Appl. No. Serial No. 16/355,699Amendment dated April 29, 2021Reply to Office Action dated February 1, 2021a generally solid body 
For comparison to the present invention, prior-art reference Phelps et al. (U.S. Pat. No. 5,382,259), for example, discloses an implant for occluding a flow through a vessel, a kit including the implant, and a method of delivering the implant to a body vessel; the implant comprising, inter alia: a body member having a first end portion, a second end portion, and an intermediate rod portion (in the form of a coil) extending between the first end portion and the second end portion; and a mesh having a base layer and a plurality of micro-pillars extending from a first surface of the base layer, the mesh disposed about at least a portion of the body such that the micro-pillars extend generally radially outward from the body member; wherein the plurality of micro-pillars are configured to extend into an adjacent tissue; wherein the mesh is disposed about the intermediate rod portion.  However, Phelps et al. do not disclose that the intermediate rod portion has an outer diameter less than an outer diameter of the first end portion and an outer diameter of the second end portion; nor does Phelps et al. disclose that the method includes, inter alia, directing a distal opening of a guide catheter towards a side wall of the body vessel; and distally advancing the implant through the distal opening of the guide catheter towards the side wall of the body .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pappu (U.S. Pat. No. 6,941,169) teaches an implant.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/JULIAN W WOO/Primary Examiner, Art Unit 3771